Citation Nr: 0704285	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  04-06 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial disability rating higher than 10 
percent for right knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 

INTRODUCTION

The veteran had active service from July 1965 to July 1969 
and from December 1983 to January 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that decision, the RO granted service connection for a right 
knee disorder and assigned a 10 percent initial disability 
rating, effective February 7, 2003.  

A hearing was held at the RO before the undersigned Veterans 
Law Judge in July 2005.  


FINDING OF FACT

The veteran's right knee disability is manifested by 
degenerative arthritis of the right knee with noncompensable 
limitation of motion with extension and pain. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for right knee disability have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5260, 5261 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In a claim for an original or increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded. AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Because the veteran has appealed the initial rating, 
the Board must consider the applicability of staged ratings 
covering the time period in which his claim and appeal have 
been pending. Fenderson v. West, 12 Vet. App. 119, 126-27 
(1999).

In selecting a diagnostic code, the Board must explain any 
inconsistencies with previously applied diagnostic codes.  
See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  The 
RO granted service connection for removal of semilunar 
cartilage and evaluated the condition pursuant to Diagnostic 
Code 5259.  However, there is no evidence the veteran 
underwent surgery to remove right knee semilunar cartilage.  
A December 2002 x-ray reveals evidence of mild degenerative 
arthritis of the right knee.  Although the veteran testified 
in July 2005 that he is scheduled to undergo a total knee 
replacement of the right knee, he has yet to undergo this 
procedure.  Thus, his right knee disability is more 
appropriately evaluated pursuant to Diagnostic Code 5003 for 
degenerative arthritis.  

Degenerative arthritis is to be rated under Diagnostic Code 
5003, which mandates that disability ratings assigned 
pursuant to this code be evaluated based on limitation of 
motion under the appropriate diagnostic code for the specific 
joint or joints involved. The diagnostic codes pertaining to 
limitation of motion of the knees are contained in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.

The standard range of motion for the knee is flexion to 140 
degrees and extension to 0 degrees. 38 C.F.R. § 4.71a, Plate 
II.  Limitation of flexion of a leg to 60 degrees warrants a 
noncompensable evaluation.  Flexion limited to 45 degrees 
warrants a 10 percent evaluation.  Flexion limited to 30 
degrees warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2006). 

Limitation of extension of a leg to 5 degrees warrants a 
noncompensable evaluation.  Extension limited to 10 degrees 
warrants a 10 percent evaluation.  Extension limited to 15 
degrees warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2006). 


Factual Background

The veteran underwent a VA joint examination of his right 
knee in April 2004.  He reported pain and stiffness, mostly 
on the medial aspect of each knee.  He stated that weather 
changes worsen his condition.  He wears a brace on the right 
knee but does not require an assistive device to ambulate.  
He reported no occupational limitations.  On examination, his 
right knee range of motion was measured from 0 degrees of 
extension to 100 degrees of flexion.  Pain was noted at 100 
degrees of flexion.  Tenderness was observed over his medial 
joint line but not over his anterior patellofemoral joint or 
the lateral joint line.  There was no effusion on 
examination, although some patellofemoral crepitation was 
noted.  No instability of the right knee joint was noted.  An 
April 2004 x-ray revealed a moderate degree of degenerative 
joint disease in the right knee.  The examiner estimated a 20 
degree reduction in range of motion following repetitive use 
or during flare ups.  

In March 2006, the veteran sought treatment for right knee 
pain.  He complained of pain with activity, "start up" 
pain, and effusions.  On examination, tenderness to palpation 
was noted.  Motion was abnormal and painful.  However, no 
swelling, induration, erythema, or warmth was observed.  
Similarly, the veteran's knee was not dislocated, and no 
deformity or instability noted.  The veteran underwent a 
corticosteroid injection.  

The veteran underwent a VA joint examination in September 
2006.  He complained of pain in the right knee that worsened 
with prolonged sitting and standing.  He reported some 
stiffness in the morning and occasional swelling.  His right 
knee flares up approximately once a month.  The veteran 
reported that his right knee disability does not affect his 
usual occupation, although he reported some affect on his 
activities of daily living.  On examination, range of motion 
on extension was limited 5 degrees.  Flexion was limited to 
120 degrees.  The examiner noted that range of motion from 90 
to 120 degrees of flexion was painful.  The veteran's knee 
was stable, although crepitus and mild effusion were noted.  
The examiner did not observe evidence of muscle atrophy or 
skin changes.  Range of motion in the knee was not 
additionally limited by pain, fatigue, weakness, or lack of 
endurance following repetitive use.  

Analysis

A higher initial disability rating for right knee 
degenerative changes with limitation of motion is not 
warranted under the present facts.  The medical evidence 
reveals no ankylosis, recurrent subluxation, or lateral 
instability at any time relevant to the instant appeal.  
There is no evidence of dislocated semilunar cartilage and 
the veteran has not undergone surgery for removal of the 
same.  The veteran's service connected disability is 
manifested by pain in the medial aspect of the right knee, 
stiffness, and occasional swelling.  On examination, 
extension is limited to 5 degrees.  Flexion is limited to 120 
degrees, although the range of motion from 90 degrees to 120 
degrees is painful.  

X-rays taken in December 2002 and April 2004 reveal 
degenerative arthritis of the right knee.  Although flexion 
of the right leg is not limited to 60 degrees, extension is 
limited to 5 degrees.  In light of x-ray evidence of 
degenerative arthritis of the right knee with noncompensable 
limitation of motion on extension, the veteran does not meet 
the criteria for a disability rating in excess of 10 percent.  
Further, the evidence does not reveal residual manifestations 
of his right knee degenerative changes with limitation of 
motion warranting a rating higher than already granted for a 
specific period or "staged rating" at any time since the 
effective date of the claim.  Fenderson, 12 Vet. App. 119, 
126-27 (1999).

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance. See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); 38 C.F.R. § 4.40 
(2006).  Diagnostic Codes 5260 and 5261, under which the 
right knee disability is rated, is based solely on limitation 
of motion on flexion and extension of the leg.  See Johnson 
v. Brown, 9 Vet. App. 7 (1996).  The veteran's right knee 
disability is manifested by pain and limitation of motion on 
flexion and extension.  The 10 percent rating is supported by 
noncompensable limitation of motion on extension, with pain.  
In the absence of greater limitation of motion, the Board 
finds that pain and limitation of motion in the right knee is 
appropriately compensated by the 10 percent rating that has 
been assigned.  

The preponderance of the evidence is against the veteran's 
claim for an increased rating.  Consequently, the benefit-of-
the-doubt rule does not apply, and the claim for an increased 
rating for right knee degenerative changes with limitation of 
motion must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Extraschedular Rating

The Board must consider whether an extraschedular rating may 
be in order.  The Board does not have the authority to 
assign, in the first instance, a higher rating on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1), and given 
the circumstances of this case, there is no basis to refer 
this matter to the designated VA officials for consideration 
of an extraschedular rating.  Extraschedular ratings are 
limited to cases in which there is an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, such as to render impractical the 
application to the regular schedular rating standards.  

There is no evidence that the veteran's left knee disability 
has resulted in frequent hospitalizations during the time 
period relevant to his February 2003 claim for service 
connection.  His treatment records do not contain evidence of 
frequent or prolonged hospitalizations.  Further, he has 
stated that his right knee disability does not functionally 
impair his ability to retain part-time employment as a 
magistrate.  In the absence of evidence documenting 
exceptional or unusual circumstances, the veteran's service-
connected left knee disability alone does not place him in a 
position different from other veterans with a 10 percent 
disability rating.  



Duty to Notify and Assist

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish service 
connection in correspondence dated February 2003 by informing 
him of the evidence he was required to submit, including any 
evidence in his possession, and the evidence that the RO 
would obtain on his behalf.  

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO obtained his service 
medical records, VA treatment records, private medical 
records, and furnished him with VA medical examinations in 
April 2004 and September 2006.  The veteran testified before 
the undersigned in July 2005. 

The Board recognizes the appellant's November 2006 claim that 
the VA examiner's September 2006 examination report is 
inadequate. The Board does not agree. Although the veteran 
contends that his wearing pants prevented the examiner from 
appropriately measuring range of motion, the examination 
report appears consistent with the medical evidence of 
record, including private treatment records from March 2006. 
Further, the examiner repeatedly noted that the claims folder 
was reviewed.  Remanding the claim based on the veteran's 
unsubstantiated grounds of inadequacy would merely delay 
resolution of the appeal in order to exalt form over 
substance. See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

The veteran has not indicated the existence of any other 
evidence that is relevant to this appeal.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of this claim and that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating his claim. 


ORDER

Entitlement to an initial disability rating higher than 10 
percent for right knee disability is denied. 




____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


